           Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 1 of 8



1
     R IVER A & AS S OC IATES
2    1425 River Park Drive, Suite 250
     Sacramento, California 95815
3    Tel: 916-922-1200 Fax: 916 922-1303
     Jesse M. Rivera, SBN 84259
4    Jonathan B. Paul, SBN 215884
     Shanan L. Hewitt, SBN 200168
5    Jill B. Nathan, SBN 186136
     Glen A. W illiams, SBN 257665
6    W endy Motooka, SBN 233589

7    Attorneys for Defendant,
     JOSEPH ZALEC
8

9                              IN THE UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11   NICHOLAS K. VIEIRA,                  )              CASE NO. 3:18-cv-05431 VC
                                          )
12                  Plaintiff,            )              DEFENDANT JOSEPH ZALEC’s
                                          )              ANSWER TO THE FIRST AMENDED
13   vs.                                  )              COMPLAINT (Doc. 29) and DEMAND
                                          )              FOR JURY TRIAL
14   JOSEPH ZALEC; CITY OF ANTIOCH; )
     COUNTY OF SACRAMENTO; and DOES )
15   1 through 30, inclusive,             )              Action Filed:
                                          )              Trial Date: None set
16                  Defendants.           )              Judge: Hon. Vince Chhabria
     ____________________________________ )
17

18             Defendant JOSEPH ZALEC (“Defendant”) hereby responds to Plaintiff NICHOLAS K.
19   VIEIRA’s First Amended Complaint (Doc 29). Unless stated otherwise, all allegations are
20   denied.
21                                            JURISDICTION
22             1.     Defendant JOSEPH ZALEC submits that this contains an averment of law to which
23   a response is not deemed required. To the extent a response is deemed required, Defendant denies
24   violating any State or Federal laws with regards to their obligations to Plaintiff.
25                                                 VENUE
26             2.     Defendant ZALEC admits that venue is proper.
27   ///
28   ///
       Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 2 of 8



1                                             INTRODUCTION
2            3.      Defendant ZALEC denies that this is a civil rights action, or that excessive use of
3    force was used upon VIEIRA. Defendant ZALEC specifically denies any and all remaining
4    allegations with said paragraph.
5                                                  PARTIES
6            4.      Defendant ZALEC submits that this contains an averment of law to which a response
7    is not deemed required. Moreover, Defendant ZALEC has insufficient information and belief in
8    which to issue a response. On that basis, denies.
9            5.      Defendant ZALEC admits that he is an employee with the County of Sacramento
10   and a resident of the County of Contra Costa. As to the balance of said paragraph, Defendant lacks
11   sufficient knowledge or information in which to form a belief as to the truth of the remaining
12   allegations within this paragraph, and on that basis denies said allegations.
13           6.      Defendant ZALEC lacks sufficient knowledge or information in which to form a
14   belief as to the truth of the remaining allegations within this paragraph, and on that basis denies said
15   allegations.
16           7.      Defendant ZALEC admits that he is an employee of the County of Sacramento.
17   Denies as to the balance of said allegations, including that any actions occurred under the color of
18   law, or was in the course and scope of his respective duties as a Sheriff’s Deputy.
19           8.      Defendant ZALEC denies said allegations.
20           9.      Defendant ZALEC submits that this contains an averment of law to which a response
21   is not deemed required. Moreover, Defendant ZALEC has insufficient information and belief in
22   which to issue a response. On that basis, denies.
23           10.     Defendant ZALEC submits that this contains an averment of law to which a response
24   is not deemed required, on that basis, deny.
25                EXHAUSTION OF GOVERNMENT TORT CLAIMS PROCEDURES
26           11.     Defendant ZALEC has insufficient information and belief in which to issue a
27   response. On that basis, denies said allegations.
28


                                               Answer to Amended Complaint for Damages and Demand for Jury Trial by
                                                                                            Defendant Joseph Zalec
                                                                                                            Page 2
       Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 3 of 8



1                         FACTS COMMON TO ALL CLAIMS OF RELIEF
2            12.     Defendant ZALEC denies any and all allegations in said paragraph.
3            13.     Defendant ZALEC has insufficient information in which to admit or deny said
4    allegations. On that basis, denies said allegations.
5            14.     Defendant ZALEC has insufficient information in which to admit or deny said
6    allegations. On that basis, denies said allegations.
7            15.     Defendant ZALEC admits that VIEIRA approached defendant ZALEC’s pick-up
8    truck and threatened him. Defendant ZALEC denies balance of said allegations.
9            16.     Defendant ZALEC denies said allegations.
10           17.     Defendant ZALEC admits that plaintiff grabbed a tire buddy and threatened him with
11   said weapon. Defendant ZALEC admits that he fired through a closed window in fear for his safety,
12   striking plaintiff in the arm. As to the balance of said allegations, Defendant denies.
13           18.     Defendant ZALEC denies that plaintiff was unarmed, and denies that plaintiff did
14   not pose an immediate threat of death or injury to ZALEC or any other person. ZALEC denies
15   making any misrepresentation to any city investigators. Defendant ZALEC denies the balance of
16   said allegations, including depriving plaintiff of any of his due process rights.
17                                    FIRST CLAIM FOR RELIEF
18                 Unreasonable Search and Seizure and Due Process-Excessive Force
19                                            (42 USC § 1983)
20                                    (Against ZALEC and COUNTY)
21           19.     Defendant ZALEC incorporates by reference paragraphs 1 through 18 as though fully
22   set forth herein.
23           20.     Defendant ZALEC denies that he identified himself as an off-duty Sheriff’s Deputy
24   employed by the County at their first encounter. Defendant ZALEC admits identifying himself as
25   a law enforcement officer after the entire encounter and shooting of plaintiff. He denies attempting
26   to arrest VIEIRA. ZALEC admits shooting VIEIRA with a weapon in fear for his safety and that of
27   others. Defendant denies the balance of said allegations.
28


                                              Answer to Amended Complaint for Damages and Demand for Jury Trial by
                                                                                           Defendant Joseph Zalec
                                                                                                           Page 3
       Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 4 of 8



1            21.     Defendant ZALEC denies said allegations or that the shooting was unjustified, or that
2    he made any misrepresentations, or that the use of force was unreasonable.
3            22.     Defendant ZALEC has insufficient information in which to admit or deny said
4    allegations. On that basis, Defendant denies.
5            23.     Defendant ZALEC denies said allegations.
6                                     SECOND CLAIM FOR RELIEF
7                        Negligence/Negligence Per Se - California State Law Claim
8                            (Violation of Penal Code §23103-Reckless Driving)
9                                      (Against ZALEC and COUNTY)
10           24.     Defendant ZALEC incorporates by reference paragraphs 1 through 23 as though
11                   fully set forth herein.
12           25.     Defendant ZALEC denies allegations as listed under 25
13                   a. Deny.
14                   b. Deny
15                   c. Deny
16                   d. Deny
17                   e. Deny
18           26.     Defendant ZALEC denies said allegations.
19           27.     Defendant ZALEC denies said allegations.
20                                     THIRD CLAIM FOR RELIEF
21                              Civil Battery - California State Law Claim
22                                     (Against ZALEC and COUNTY)
23           28.     Defendant ZALEC incorporates by reference paragraphs 1through 27 as though fully
24   set forth herein.
25           29.     Defendant ZALEC denies said allegations.
26           30.     Defendant ZALEC denies said allegations.
27           31.     Defendant ZALEC denies said allegations.
28


                                               Answer to Amended Complaint for Damages and Demand for Jury Trial by
                                                                                            Defendant Joseph Zalec
                                                                                                            Page 4
       Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 5 of 8



1                                    FOURTH CLAIM FOR RELIEF
2                        Government Liability for Unconstitutional Custom or Policy
3                                        MONNELL (sic) CLAIM
4                                              (42 USC 1983)
5            32.     Defendant ZALEC incorporates by reference paragraphs 1 through 31 as though fully
6    set forth herein.
7            33.     Defendant ZALEC denies said allegations.
8                    a.       Defendant ZALEC denies said allegations.
9                    b.       Defendant ZALEC denies said allegations.
10                   c.       Defendant ZALEC denies said allegations.
11                   d.       Defendant ZALEC denies said allegations.
12                   e.       Defendant ZALEC denies said allegations.
13                   f.       Defendant ZALEC denies said allegations.
14                   g.       Defendant ZALEC denies said allegations.
15           34.     Defendant ZALEC denies said allegations.
16           35.     Defendant JOSEPH ZALEC submits that this contains an averment of law to which
17   a response is not deemed required, on that basis deny.
18           36.     Defendant JOSEPH ZALEC submits that this contains an averment of law to which
19   a response is not deemed required, on that basis deny.
20           37.     Defendant JOSEPH ZALEC submits that this contains an averment of law to which
21   a response is not deemed required, on that basis deny.
22           38.     Defendant ZALEC denies said allegations.
23           39.     Defendant ZALEC denies said allegations.
24                                     FIFTH CLAIM FOR RELIEF
25                           Unreasonable Search and Seizure and Due Process
26                                             (42 USC 1983)
27                                 (Against CITY and DOES 13 through 22)
28           40.     Defendant ZALEC incorporates by reference paragraphs 1 through 39 as though fully

                                              Answer to Amended Complaint for Damages and Demand for Jury Trial by
                                                                                           Defendant Joseph Zalec
                                                                                                           Page 5
       Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 6 of 8



1    set forth herein.
2            41.     Defendant ZALEC denies said allegations.
3            42.     Defendant ZALEC denies said allegations.
4            43.     Defendant ZALEC denies said allegations.
5                                         PRAYER FOR RELIEF
6            In response to Plaintiff’s prayer for relief, responding Defendant denies that Plaintiff is
7    entitled to any compensatory, special or punitive damages, attorney fees, costs of suit, or any other
8    relief Plaintiff seeks whatsoever based upon the allegations against responding Defendant in the
9    First Amended Complaint.
10   Defendant JOSEPH ZALEC hereby alleges the following separate and distinct affirmative
11   defenses to Plaintiff’s First Amended Complaint:
12                                  FIRST AFFIRMATIVE DEFENSE
13           Defendant alleges that Plaintiff was solely negligent in and about the matters alleged in said
14   Complaint and that such negligence on the part of said Plaintiff was the sole proximate cause of said
15   accident and the loss and damage complained of by Plaintiff, if any there were.
16                                SECOND AFFIRMATIVE DEFENSE
17           Defendant alleges that Plaintiff failed to mitigate the damages alleged in the First Amended
18   Complaint by, among other things, refusing medical treatment.
19                                 THIRD AFFIRMATIVE DEFENSE
20           Defendant alleges that any injuries or damages alleged in this action were proximately
21   caused or resulted from the negligence of third parties or entities heretofore named, exclusive of
22   these responding Defendant.
23                                FOURTH AFFIRMATIVE DEFENSE
24           As a fourth affirmative defense, Defendant alleges immunity from liability because the
25   officers’ conduct did not violate clearly established federal law and/or a reasonable officer would
26   not have known his conduct violated clearly established law.
27                                 FIFTH AFFIRMATIVE DEFENSE
28           At all times mentioned in the Amended Complaint on file herein, and immediately prior

                                              Answer to Amended Complaint for Damages and Demand for Jury Trial by
                                                                                           Defendant Joseph Zalec
                                                                                                           Page 6
       Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 7 of 8



1    thereto, responding Defendant acted in good faith and without malice, in accordance with all
2    established state and federal laws.
3                                  SIXTH AFFIRMATIVE DEFENSE
4           As a sixth affirmative defense, at all times mentioned in the First Amended Complaint on
5    file herein, and immediately prior thereto, Defendant, and each of them, were entitled to qualified
6    and statutory immunity.
7                                SEVENTH AFFIRMATIVE DEFENSE
8           As the seventh affirmative defense, Defendant, and each of them, did not act with any
9    deliberate indifference to cause them to be liable pursuant to 42 U.S.C. § 1983. Estelle v. Gamble
10   429 U.S. 97 (1976).
11                                EIGHTH AFFIRMATIVE DEFENSE
12          As an eighth affirmative defense, Defendant alleges that Plaintiff's claim for punitive and/or
13   exemplary damages is barred by the provisions of the Government Code § 818, et. seq. and under
14   principles in Newport vs. Fact Concerts, Inc., 453 U.S. 247 (1981).
15                                 NINTH AFFIRMATIVE DEFENSE
16          As a ninth affirmative defense, Defendant alleges that all acts and omissions alleged in the
17   First Amended Complaint fall within the immunities and defenses described in §§ 800 through 995
18   of the California Government Code.
19                                TENTH AFFIRMATIVE DEFENSE
20          As a tenth affirmative defense, Defendant assert that they are not liable to Plaintiff for any
21   injury or damages, if any there were, caused by the exercise of discretion.
22                              ELEVENTH AFFIRMATIVE DEFENSE
23          As an eleventh affirmative defense, Defendant alleges that Plaintiff’s claims are barred by
24   the doctrine of unclean hands in that Plaintiff created or exacerbated the incidents about which he
25   complains in the First Amended Complaint.
26   WHEREFORE, Defendant JOSEPH ZALEC prays that the Court provide the following relief:
27   Dismissal of the Complaint; entry of judgment for Defendant; award of costs of suit and attorney’s
28   fees to Defendant; and such other relief as the Court deems proper.

                                             Answer to Amended Complaint for Damages and Demand for Jury Trial by
                                                                                          Defendant Joseph Zalec
                                                                                                          Page 7
       Case 3:18-cv-05431-VC Document 34 Filed 01/18/19 Page 8 of 8



1    Dated: January 18, 2019                             Respectfully submitted,
2                                                        RIVERA & ASSOCIATES
3                                                        /s/ Jesse M. Rivera
                                                         JESSE M. RIVERA
4                                                        Attorneys for Defendant
                                                         JOSEPH ZALEC
5

6
                                   DEMAND FOR JURY TRIAL
7
            Defendant JOSEPH ZALEC demands a jury trial as provided for in Rule 38, Federal Rules
8
     of Civil Procedure.
9

10
     Dated: January 18, 2019                             Respectfully submitted,
11
                                                         RIVERA & ASSOCIATES
12
                                                         /s/ Jesse M. Rivera
13                                                       JESSE M. RIVERA
                                                         Attorneys for Defendant
14                                                       JOSEPH ZALEC
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          Answer to Amended Complaint for Damages and Demand for Jury Trial by
                                                                                       Defendant Joseph Zalec
                                                                                                       Page 8
